Citation Nr: 1733163	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  11-33 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to January 1985. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In March 2016, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  In March 2016, the Board remanded the claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to further development of the Veteran's claim.

First, further inquiry should be made to confirm one of the Veteran's contended service stressors, namely that a fellow soldier was electrocuted to death when he tried to retrieve a pair of shoes from an electrical wire in May 1983 in Killeen, Texas.

Next, the Board notes that in April 2017, a VA examiner determined that the Veteran did not suffer from any primary psychiatric diagnosis.  Instead, he was found to suffer only from an underlying personality disorder confirmed on neuropsychiatric testing.  The examiner concluded that the Veteran's personality disorder had been present at the time of discharge from service, and that there was no indication that the Veteran's service experiences caused him psychiatric distress.  Also, on December 2016 VA examination, it was determined that the Veteran did not meet the criteria for a diagnosis of posttraumatic stress disorder (PTSD).

However, neither examiner rectified these findings with the previous diagnoses of PTSD, major depressive disorder, or an adjustment disorder, as found in the VA treatment records dated during the appeal period.  Further explanation as to the inconsistency between the current findings of no primary psychiatric diagnosis and the previously diagnosed mood disorders is necessary in order to adjudicate the Veteran's claim. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service organization to determine whether a member of the Veteran's unit was electrocuted to death in May 1983 in Killeen, Texas.  

2.  Schedule the Veteran for a VA examination to determine the etiology of his psychiatric disorder.  Provide the examiner with all confirmed services stressors.  The examiner should review the claims file.  The examiner should provide a thorough rationale for the following questions:

a)  Does the Veteran suffer from PTSD, major depressive disorder, or an adjustment disorder, or any other primary psychiatric disorder?  If the examiner finds that the Veteran does not suffer from the above disorders, the examiner must rectify that finding with the previous diagnoses of these disorders shown in the VA treatment records.

b)  If a diagnosis of PTSD is appropriate for any portion of the appeal period, so since May 2009, the examiner should specify (1) whether each alleged stressor found to be established by the evidence of record was sufficient to produce PTSD; (2) whether each diagnostic criterion to support the diagnosis of PTSD has been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors sufficient to produce PTSD. 

c)  If the Veteran suffers from a primary psychiatric disorder other than PTSD for any portion of the appeal period, so since May 2009, the examiner should offer an opinion as to the etiology of the primary psychiatric disorder, and whether it is at least as likely as not (a 50 percent or greater probability) that any primary psychiatric disorder is related to the Veteran's active duty, to include his reported service stressors.

d)  If the Veteran suffers from or has suffered from a primary psychiatric disorder, the examiner should offer an opinion as to whether that disorder was superimposed upon his personality disorder during service or as a result of his service?

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




